Citation Nr: 1812459	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-11 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 28, 2016, outside the convalescent period, and in excess of 30 percent thereafter for a heart condition.

2.  Entitlement to an initial compensable rating for sensory neuropathy of the cutaneous branch of the right saphenous nerve. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and June 2012 rating decisions of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in December 2015. At that time, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  Prior to March 28, 2016, outside the convalescent period, the Veteran's heart condition was shown to cause resulted in dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs.  Evidence of cardiac hypertrophy or dilation was not shown, the heart condition was not productive of an ejection fraction of less than 50 percent, and it did not cause congestive heart failure.

2.  From March 28, 2016, the Veteran's heart condition has not been shown to cause resulted in dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  It has not been productive of an ejection fraction of less than 50 percent or caused congestive heart failure.

3.  Throughout the course of the appeal, the Veteran's sensory neuropathy of the cutaneous branch of the right saphenous nerve has been characterized by mild to moderate neuritis.  Severe to complete neuritis has not been shown. 





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent prior to March 28, 2016, outside the convalescent period, and in excess of 30 percent thereafter for a heart condition have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for a compensable rating for sensory neuropathy of the cutaneous branch of the right saphenous nerve have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8627 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, VA offered the Veteran an opportunity to present testimony before the Board at a hearing, but he declined to do so.    

The Veteran was also provided with multiple VA examinations throughout the appeal period and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Heart Condition

In a February 2011 rating decision, the RO granted service connection for the Veteran's heart condition after conducting a de novo review of his claim to determine entitlement to retroactive benefits for the Veteran as a Nehmer class member.  See 38 C.F.R. § 3.186; Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989).  The RO assigned an initial 10 percent rating under Diagnostic Code 7005, with an effective date of February 28, 2002, the date the Veteran filed his original claim for service connection.  The Veteran did not perfect an appeal of his initial rating.

On March 11, 2011, the Veteran filed a claim seeking an increased rating for his service connected heart disability, noting that he had undergone coronary bypass surgery on March 1, 2011.  A December 2011 rating decision granted a temporary 100 percent rating, pursuant to Diagnostic Code 7017, from March 1, 2011 through June 30, 2011 for convalescence due to coronary artery bypass graft surgery, and restored the initial 10 percent rating under Diagnostic Code 7005 effective July 1, 2011.  The Veteran perfected an appeal on this rating decision, and the Board remanded his claim for further development in December 2015.  On remand, the RO increased the Veteran's disability rating to 30 percent, effective March 28, 2016, the date the Veteran's symptoms were shown to have worsened on VA examination.  The Veteran asserts that he is entitled to a rating in excess of 10 percent, outside the convalescent period, prior to March 28, 2016, and in excess of 30 percent thereafter.

Outside the convalescent period, the Veteran's heart disability has been rated under Diagnostic Code 7005.  Under Diagnostic Code 7005, a 10 percent rating is assigned with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  A 30 percent evaluation is assigned with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In November 2010, the Veteran underwent a myocardial perfusion stress test at a VA facility.  The Veteran's workload was measured at 9.0 METs.  The test was terminated when the Veteran developed angina and fatigue.  The myocardial perfusion study revealed a reversible perfusion abnormality in the inferior wall, consistent with stress induced ischemia.  The left ventricular ejection fraction was 57 percent.   The results of this stress test were used by the November 2010 VA examiner, who found that the Veteran had a positive stress test consistent with ischemic heart disease.  Because of the abnormal stress test, the Veteran had a cardiac catheterization, which showed 3-vessel coronary disease.  Based on the angiographic findings, he was felt to be at high risk for future cardiac events and was advised to undergo coronary bypass surgery, which he did in March 2011.

The Veteran underwent a VA examination in May 2011, and the examiner did not conduct a new stress test.  Rather, the examiner stated that the most recent diagnostic exercise test from November 2010 revealed that the Veteran could perform 9.0 METs.  The examiner stated that the Veteran did not have chronic heart failure.  The examiner also reviewed a March 2011 EKG, February and March 2011 chest x-rays, and the November 2010 stress test and found that there was no evidence of cardiac hypertrophy or dilation.  The examiner stated that the Veteran's left ventricular ejection fraction, as revealed by the November 2010 test, was 57 percent.

In October 2012, the Veteran submitted a Disability Benefits Questionnaire (DBQ) from his VA care provider, which discussed the above METs level and ejection percentage found on the November 2010 stress test.  The provider also stated that the Veteran did not have congestive heart failure and that he has not been able to walk more than one city block since his March 2011 surgery.

The Veteran was afforded another VA examination for his heart condition in March 2016.  The examiner noted that the Veteran had been fairly stable since his March 2011 bypass surgery and was on continuous medication for controlling his heart condition.  The examiner stated that the Veteran had not had congestive heart failure.  The examiner reviewed October 2014 EKG results and January 2014 chest x-rays and found there was no evidence of cardiac hypertrophy or cardiac dilation.  An interview-based METs test showed that the Veteran would have dyspnea and fatigue after greater than 5 to 7 METs, this level being consistent with activities such as walking one flight of stairs, golfing (without cart), mowing the lawn, and performing heavy yard work.  The examiner noted that the interview-based METs test most accurately reflected the Veteran's current cardiac functional level because it was the most current test.  Further, it was noted that the METs level was due solely to the Veteran's service-connected heart condition.  The examiner also stated that the Veteran would be limited to sedentary work only as a result of his heart condition.

Treatment records have been reviewed, but have not shown criteria that would support a rating in excess of 10 percent prior to March 28, 2016, outside the convalescent period, and in excess of 30 percent thereafter.  The records did not contain any additional METs testing or evidence that other schedular criteria for increased ratings had been met.

Prior to March 28, 2016, the Veteran does not meet the criteria for a 30 percent rating for his heart condition.  The evidence during that time frame illustrates that the Veteran's heart condition was manifested by a workload of 7 to 10 METs.  Neither examinations, nor treatment records, disclosed workloads of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  Although the May 2011 VA examiner and the October 2012 DBQ provider did not conduct new METs testing, they referenced the November 2010 stress test as reflecting the Veteran's current condition and never indicated findings to the contrary.  

Further, at no time during the entire appeal period has the Veteran met the criteria for a 60 percent or a 100 percent rating for his heart disability.  The Veteran was found not to have had congestive heart failure, and therefore does not meet the criteria of having either acute or chronic congestive heart failure.  The Veteran also never exhibited an ejection fraction of 50 percent or less, being that the only ejection fraction on record during the appeal period was 57 percent in November 2010.  Further, METs testing never showed a workload of 5 METs or less.  

The Board has considered the Veteran's subjective statements regarding the severity of his disability.  However, the Veteran lacks the medical training or expertise to determine whether he has congestive heart failure, cardiac hypertrophy or dilation, or to calculate his METs or ejection fraction.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the resulting medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the medical examiners are afforded great weight.  

For the reasons discussed above, the criteria for a schedular rating in excess of 10 percent prior to March 28, 2016, outside the convalescent period, and in excess of 30 percent thereafter have not been met.
 
Neuropathy

The Veteran began experiencing numbness in his right leg after having veins harvested from his right leg for his March 2011 heart surgery.  Accordingly, in a June 2012 rating decision, the RO granted service connection for sensory neuropathy of the cutaneous branch of the right saphenous nerve and assigned a noncompensable rating under Diagnostic Code 8627, with an effective date of January 12, 2012, the date the Veteran filed his claim for service connection.  The Veteran has appealed his initial rating and also contends that the condition has worsened.

The Veteran's sensory neuropathy of the cutaneous branch of the right saphenous nerve is currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8627.  Under Diagnostic Code 8627, a 0 percent rating is warranted for mild to moderate neuritis of the internal saphenous nerve.  A 10 percent rating is warranted for severe to complete neuritis of the internal saphenous nerve.  A 10 percent rating is the maximum schedular rating available under Diagnostic Code 8627.  38 C.F.R. § 4.124a, Diagnostic Code 8627.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran provided a written statement in January 2012 in his claim for service connection.  He stated he was having numbness in his right leg, just below his knee, that ran all the way down the front of his right leg to the toes.  For his heart surgery, they removed two veins in his leg and he did not have any numbness in his leg prior to the surgery.  He stated that his doctor told him that occasionally they would cut a nerve when removing veins.

In March 2012, the Veteran was afforded a VA peripheral nerves examination.  The examiner diagnosed chronic mild superficial sensory neuropathy of the cutaneous branch of the right saphenous nerve.  The Veteran reported a constant falling asleep sensation of the anterior right shin into his right great toe, and noted no complete numbness, paralysis, weakness, or pain.  The examiner found that the only symptom the Veteran had attributable to a peripheral nerve condition was mild right lower extremity paresthesias and/or dysesthesias.  No pain was noted.  Muscle strength testing was normal and there was no atrophy.  The sensory examination showed decreased sensation in the right thigh/knee and lower leg/ankle attributable to the cutaneous branch of the saphenous nerve.  There was full sensation to vibration and hot/cold in both lower extremities.  The examiner found decreased sensation of the right great toe was attributed to sciatica, which was related to the Veteran's non service-connected lumbar condition.  The Veteran exhibited normal reflexes at both knees and decreased reflexes at both ankles.  The examiner concluded the Veteran had mild incomplete paralysis of the right internal saphenous nerve.  Further, the examiner stated that the Veteran's complaints of burning pain in the right leg with prolonged standing was most likely due to the chronic right sciatica due to lumbar spinal stenosis and not the sensory neuropathy.

The Veteran submitted a written statement in April 2012 wherein he reported that his right leg was still partially numb and that he was told it may never go away.  The Veteran submitted another written statement in April 2015 wherein he stated that his leg had gotten worse, despite having been told that the numbness in his leg would be temporary.

The Veteran was afforded a second VA peripheral nerves examination in March 2016.  Muscle strength testing was normal and there was no muscle atrophy.  The sensory examination revealed decreased sensation in the right lower leg/ankle and right foot/toes.  No pain was noted.  After examining the Veteran, the examiner concluded the Veteran had moderate incomplete paralysis of the internal saphenous nerve.  The examiner noted that the Veteran's peripheral nerve condition did not impact his ability to work.

The Board also reviewed VA treatment records from the appeal period, but they did not reveal symptoms more severe than shown on VA examinations for the Veteran's sensory neuropathy of the cutaneous branch of the right saphenous nerve.

After a review of all the evidence, the Board finds that the Veteran's service-connected sensory neuropathy of the cutaneous branch of the right saphenous nerve more nearly approximates the criteria for the current noncompensable disability evaluation.  The Board finds that the Veteran's sensory neuropathy of the cutaneous branch of the right saphenous nerve is not productive of symptomatology consistent with severe to complete neuritis of the internal saphenous nerve.  A review of VA treatment records, the March 2012 and March 2016 VA examination reports, and the Veteran's statements reflect that the Veteran did not have any objective manifestations indicative of severe or complete neuritis.  In this regard, the VA examiners conducted the appropriate tests and provided an assessment of the current severity of the Veteran's symptoms.  Aside from mild numbness of the right lower extremity and decreased sensation of the foot and toes, the Veteran did not have any other objective manifestations; testing of strength was normal, and there was no muscle atrophy.  

The Board acknowledges the Veteran's contentions that he is entitled to a higher rating, and that he believes his sensory neuropathy of the cutaneous branch of the right saphenous nerve is more severe than his current disability rating reflects.  However, although the Veteran is competent to report symptoms such as pain and numbness, and the Board finds the Veteran to be credible in his report of symptomatology, his statements are outweighed by the findings of the VA examiners.  The VA examiners found no evidence of a deficit with respect to reflexes or muscle weakness upon testing to determine the extent of functional loss and paralysis attributable to the Veteran's saphenous nerve neuropathy.  Although the March 2012 VA examiner noted decreased reflexes in the Veteran's bilateral ankles, there is no indication that this was thought to be a severe manifestation of the Veteran's right saphenous nerve neuritis.  The examination findings are entitled to great probative weight, as they are based on objective manifestations of the Veteran's neurological impairment.  

For the reasons discussed above, the criteria for an initial compensable rating for  sensory neuropathy of the cutaneous branch of the right saphenous nerve have not been met.










ORDER

A rating in excess of 10 percent prior to March 28, 2016, outside the convalescent period, and in excess of 30 percent thereafter for a heart condition is denied.

An initial compensable rating for sensory neuropathy of the cutaneous branch of the right saphenous nerve is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


